PER CURIAM
Defendant Evan Oliver appeals from a judgment holding that he had entered into a contract for the sale of real property to the Schumachers. We modify the judgment in one respect and affirm it as modified.
Respondents concede that the trial court erred in determining that the balance on the Oliver-Schumacher contract is $42,100. The trial court should not have given the Schumachers credit for monies paid by them prior to November 7,1983, or for the Schumachers’ deposit in escrow. Those amounts are $1,875 and $2,400, respectively. Accordingly, the judgment is modified to provide that the balance due on the Oliver-Schumacher contract is $46,375.
Affirmed as modified.